In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-241 CR

NO. 09-03-242 CR

NO. 09-03-243 CR

____________________


BRYAN JAY BEVERLY, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 77524, 78687 and 78711




MEMORANDUM OPINION (1)
	Bryan Jay Beverly was convicted of the offense of deadly conduct in Cause No.
77524, and of the offense of possession of a controlled substance in Cause Nos. 78687 and
78711.  Beverly filed notice of appeal on May 20, 2003.  In each case, the trial court
entered a certification of the defendant's right to appeal in which the court certified that
this is a plea-bargain case, and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court's certifications have been provided to the Court of Appeals by
the district clerk.
	On May 22, 2003, we notified the parties that the appeals would be dismissed unless
amended certifications were filed within thirty days of the date of the notices and made part
of the appellate records by June 21, 2003.  See Tex. R. App. P. 37.1.  The records have
not been supplemented with amended certifications.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeals must
be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
										PER CURIAM

Opinion Delivered July 10, 2003
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.